Citation Nr: 1825324	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an effective date prior to April 15, 2014 for the grant of Special Monthly Compensation (SMC) based on housebound status.

6.  Entitlement to attorney fees.

7.  Entitlement to an effective date prior to April 15, 2014 for the grant of total disability evaluation based on individual unemployability (TDIU).


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1969 to August 1970.  The Veteran died in April 2017.  The Appellant is his surviving spouse.  

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Marine Corps and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Nashville, Tennessee. 

A June 23, 2016 supplemental statement of the case (SSOC) increased the rating for the Veteran's peripheral arterial disease of the lower extremities to 100 percent.  Since this is the maximum schedular rating available, it follows that such a claim is no longer in controversy, as the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The June 2016 award represented a complete grant of the benefits sought with respect to those issues.  Thus, said issues are no longer in appellate status or before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   




REMAND

As noted, the Veteran died in April 2017.  The Appellant has been awarded benefits on the basis of the award of service connection for the cause of the Veteran's death.  See June 2017 rating decision.  Accordingly, the Appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations.

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

In this case, the Appellant submitted a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in August 2017.  A review of the claims file reveals that the AOJ has yet to issue a decision related to the surviving spouse's request for substitution.  As such, the Board must remand the Appellant's claim for a finding on whether she should be substituted as claimant based upon the death of the Veteran.  38 C.F.R. § 3.1010 (c)(2).   

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e)(2017).  The AOJ's decision in this regard is appealable. 38 C.F.R. § 3.1010 (e)(2).  In this case, the claim for substitution has not been adjudicated by the RO, as is required by 38 C.F.R. § 3.1010 (e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).
Furthermore, it does not appear that the Appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's surviving spouse and her representative a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the Appellant and her representative the opportunity to submit additional evidence or argument in furtherance of the claim. Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the claims before the Board.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3. If the surviving spouse is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Cynthia Harbin Holman, Attorney  



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




